Citation Nr: 1037542	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  04-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ankle disability, 
secondary to the service-connected right ankle disability.  

2.  Entitlement to service connection for bilateral knee 
disability, secondary to the service-connected right ankle 
disability.  

3.  Entitlement to service connection for left shoulder 
disability.  

4.  Entitlement to service connection for residuals of bilateral 
mastectomies, subcutaneous (claimed as surgery on chest), 
secondary to medication for the service-connected cervical spine 
disability.  

5.  Entitlement to service connection for residuals of dental 
trauma to top gums for purposes of compensation or treatment.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to 
June 1986 and from January 1991 to June 1991.  

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  This matter was remanded in 
July 2009.  A review of the record shows that the RO has complied 
with all remand instructions to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The issues of service connection for left ankle disability, 
bilateral knee disability, and residuals of dental trauma to top 
gums are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left shoulder disability is not related 
to his active service.  

2.  Bilateral mastectomies, subcutaneous (claimed as surgery on 
chest) were not manifested during service, nor are bilateral 
mastectomies, subcutaneous (claimed as surgery on chest) 
otherwise related to such service, or to medication for the 
Veteran's service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Bilateral mastectomies, subcutaneous (claimed as surgery on 
chest) were not incurred in or aggravated by the Veteran's active 
service, nor are bilateral mastectomies, subcutaneous (claimed as 
surgery on chest) proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in June 2005 with regard to the 
residuals of subcutaneous bilateral mastectomies, and by letters 
dated in August 2009 and November 2009 with regard to all of the 
issues mentioned above.  

In June 2008, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection for 
left shoulder and bilateral mastectomies disabilities, any 
questions as to the appropriate disability ratings and effective 
dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board acknowledges 
that the Veteran's treatment records from Pacific Regional 
Medical Command Honolulu Hawaii from January 1, 1984 to December 
31, 1985, the Veteran's military personnel records, the Veteran's 
medical treatment records from the Little Rock Veterans Medical 
Center (VAMC) for the period January 19, 1986 to January 1, 1987, 
Shreveport VAMC for the period January 1, 1988 to December 31, 
1989, Texarkana Community- Based Outpatient Clinic for the period 
January 1, 1990 to December 31, 1999, and the Veteran's service 
treatment records for the period January 25, 1991 to June 5, 1991 
are not on file.  A request was sent to the Little Rock VAMC on 
August 14, 2003, and a request was sent to the Shreveport VAMC 
and Texarkana Community-Based Outpatient Clinic on September 3, 
2003.  On September 3, 2003, a reply was received from the Little 
Rock VAMC stating that the Veteran was first seen in 1989.  On 
September 3, 2003, a reply was received from Texarkana Community-
Based Outpatient Clinic stating that there were no records from 
1990 forward.  On October 14, 2003, a negative reply was received 
from VAMC Shreveport.  A request was sent on January 21, 2005, 
for the Veteran's service treatment records from January 25, 1991 
to June 5, 1991 from the National Personnel Records Center.  On 
April 1, 2005, a negative reply was received from the National 
Personnel Records Center.  A VA Form 21-8359 was sent on April 
16, 2006 to Pacific Regional Medical Command Honolulu Hawaii 
requesting medical evidence for mental treatment.  A negative 
response was received on May 1, 2007 stating that the files were 
sent to the National Personnel Records Center.  A request was 
sent to National Personnel Records Center for the Veteran's 
Personnel Folder on February 14, 2007, and a negative reply was 
received on February 15, 2007.  Requests were sent to National 
Personnel Records Center for the Veteran's mental health records 
on March 2, 2007 and May 17, 2007, and negative responses were 
received on March 13, 2007 and June 8, 2007.  Given the 
unsuccessful attempts, evident from the record, by VA to obtain 
these records, the Board finds that additional attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2) and 
(c)(3).  Due to the missing records, the Board recognizes its 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record contains some of the Veteran's service 
treatment records, private medical records, and VA outpatient 
treatment records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained are 
fully adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence, aside from the missing 
records, that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that the 
duties to notify and duty to assist have been satisfied.  

Service Connection Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made and the Veteran's claims were filed prior to the 
effective date of the revised regulation.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Left Shoulder

Factual Background & Analysis

Service treatment records dated in September 1979 and July 1982 
reflect that the Veteran complained of a sore left shoulder.  A 
Report of Medical Examination dated in May 1991 for separation 
purposes reflects that the Veteran's upper extremities were 
clinically evaluated as normal.  A Report of Medical History 
dated in May 1991 for separation purposes reflects that the 
Veteran checked the 'no' box for painful or "trick" shoulder.  

Symptoms of a left shoulder disability have not been continuous 
since service separation.  VA outpatient treatment records dated 
in August 1997 reflect that the Veteran sustained a left shoulder 
injury in 1987 in a motor vehicle accident.  

The Veteran underwent a VA examination in December 2009.  He 
reported neck pain that radiated into the trapezius of his left 
shoulder, associated with numbness when lying on his left 
shoulder at night.  He stated that he could not recall any 
specific injury to the shoulder itself.  Following physical 
examination, the examiner diagnosed left shoulder impingement 
syndrome.  The examiner opined that the left shoulder disability 
is unrelated to service.  The examiner reasoned that there were 
no service treatment records relating to any impingement syndrome 
in the left shoulder.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current left shoulder 
disability is etiologically related to service or any incident 
therein.  On separation from service, his upper extremities were 
clinically evaluated as normal.  The clinically normal upper 
extremity finding on separation examination is significant in 
that it demonstrates that trained military medical personnel were 
of the opinion that no left shoulder disability was present at 
that time.  The Board views the examination report as competent 
evidence that there was no left shoulder disability at that time.  
Moreover, at the time of his separation examination, the Veteran 
did not report any complaints related to the left shoulder.  This 
suggests that the Veteran himself did not believe that he had any 
ongoing left shoulder disability at that time.

Moreover, the lack of any evidence of a continuing left shoulder 
disability for many years between the period of active duty and 
the evidence showing a left shoulder disability is itself 
evidence which tends to show that no left shoulder disability was 
incurred as a result of service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board believes it significant that the December 2009 
medical examiner opined that a left shoulder disability was not 
etiologically related to service.  This opinion was based on 
examination of the Veteran and review of the claims file.  The 
Board believes it is entitled to considerable weight and is 
competent evidence regarding causation of the disability at 
issue.  Moreover, it is consistent with, and fully supported by, 
the examiner's report of clinically normal upper extremities at 
separation.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his left shoulder disability is 
etiologically related to service or any service-connected 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  The Board finds that the determination of whether 
current left shoulder disability is related to certain claimed 
events in service, or otherwise to service ending many years 
prior to the first post-service evidence of such disability is 
not a matter susceptible to lay opinion.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not 
a case in which the Veteran's lay beliefs alone can serve to 
establish an association between the claimed disability and 
either his military service or a service-connected condition, and 
the Board assigns greater probative weight to the opinions of the 
VA examiner.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a left shoulder disability and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Mastectomies

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for 
bilateral mastectomies, subcutaneous (claimed as surgery on 
chest), as secondary to medication for his service-connected 
cervical spine disability.  

A service Report of Medical Examination dated in May 1991 for 
separation purposes reflects that the Veteran's skin and chest 
were clinically evaluated as normal.  A Report of Medical History 
dated in May 1991 for separation purposes reflects that the 
Veteran checked the 'no' box for pain or pressure in chest.  

VA outpatient treatment records dated in October 2000 reflect 
that the Veteran denied taking any diabetes mellitus medications.  
VA outpatient treatment records dated in November 2000 reflect 
that the Veteran had a gynecomastia.  VA outpatient treatment 
records dated in October 2005 reflect that the Veteran underwent 
a bilateral mastectomy in May 2005.  

The Veteran underwent a VA examination in December 2009.  The 
examiner noted that the earliest record relating to gynecomastia 
was from 2000.  The Veteran was followed in the Breast Clinic at 
the Dallas VAMC until 2005.  In October 2000, the Veteran denied 
taking any medications.  Workup was negative for any cancer or 
hormonal abnormalities.  The Veteran underwent bilateral 
mastectomy on May 19, 2005 at the Dallas VAMC.  Pathology was 
negative for any abnormalities.  The Veteran reported some 
occasional tenderness over the nipples at examination.  

Following physical examination, the examiner diagnosed 
gynecomastia status post bilateral mastectomy.  The examiner 
opined that it is less likely than not that the Veteran's 
gynecomastia, status post bilateral mastectomy, is due to the 
effects of medication or aggravated by the effects of medication 
taken for his service-connected cervical spine disability.  The 
examiner reasoned that the Veteran was already noted to have 
gynecomastia before these medications were instituted.  Moreover, 
the examiner noted that gynecomastia is not a side effect of 
these medications; nor is it a side effect of non-steroidal anti-
inflammatory medications or muscle relaxants, in general.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current bilateral mastectomy 
is etiologically related to service or any incident therein.  On 
separation from service, his chest was clinically evaluated as 
normal.  The clinically normal chest finding on separation 
examination is significant in that it demonstrates that trained 
military medical personnel were of the opinion that no chest 
disability was present at that time.  The Board views the 
examination report as competent evidence that there was no chest 
disability at that time.  Moreover, at the time of his separation 
examination, the Veteran did not report any complaints related to 
the chest.  This suggests that the Veteran himself did not 
believe that he had any ongoing chest disability at that time.

Moreover, the lack of any evidence of continuing chest disability 
for over 9 years between the period of active duty and the 
evidence showing chest disability is itself evidence which tends 
to show that no bilateral mastectomies were incurred as a result 
of service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has also claimed that bilateral mastectomies 
developed due to medication for his service-connected cervical 
spine disability.  However, the December 2009 VA examiner opined 
that the Veteran's gynecomastia, status post bilateral 
mastectomy, is not caused or aggravated by medication taken for 
the Veteran's service-connected cervical spine disability.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his bilateral mastectomies are etiologically 
related to service or any service-connected disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board finds, that the determination of whether current bilateral 
mastectomies are related to certain claimed events in service, a 
service-connected condition, or otherwise to service ending many 
years prior to the first post-service evidence of such disability 
is not a matter susceptible to lay opinion.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not 
a case in which the Veteran's lay beliefs alone can serve to 
establish an association between the claimed disability and 
either his military service or a service-connected condition, and 
the Board assigns greater probative weight to the opinion of the 
VA examiner.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral mastectomies and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.




(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for left shoulder disability is denied.  

Service connection for residuals of bilateral mastectomies, 
subcutaneous (claimed as surgery on chest), secondary to 
medication for the service-connected cervical spine disability, 
is denied.  


REMAND

The Board notes that an April 2006 VA examiner diagnosed chronic 
left ankle sprain, minimal physical abnormalities and minimal 
disability.  X-rays of the left ankle revealed a calcaneal spur.  
A December 2009 VA examination was conducted by a physician's 
assistant and the Veteran was diagnosed with a normal left ankle, 
although the clinical findings were similar to those present at 
the earlier examination.  The Board notes that earlier diagnostic 
studies suggested the presence of fibrous union in the ankle.  

The Board is thus presented with conflicting medical evidence as 
to whether a left ankle disability is present.  The Board 
believes that another VA examination, performed by a physician, 
and opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

An October 2005 VA examiner diagnosed left knee retropatellar 
pain syndrome with early chondromalacia, no disability.  A 
December 2009 examination was conducted by a physician's 
assistant and the Veteran was diagnosed with normal bilateral 
knees.  As with the left ankle, the clinical findings were 
remarkably similar to those present at the earlier examination.

Given the above, the Board believes that another VA examination, 
performed by a physician, and opinion is necessary to comply with 
38 C.F.R. § 3.159(c)(4).  

The Board notes that the July 2009 Remand instructed the RO to 
schedule the Veteran for a dental examination with regard to his 
claim for residuals of dental trauma to the top gums.  A review 
of the record shows that the Veteran is essentially contending 
the loss of his teeth as a result of the referenced trauma.

The Veteran underwent a VA dental examination in September 2009.  
He reported having had 15 teeth extracted in service due to 
trauma to his face, an assertion the Board points out is not 
supported by the service dental records.  Unfortunately, the 
examiner did not review the claims files, but instead accepted 
the Veteran's history and concluded that the numerous missing 
teeth were residual of the trauma at issue.  Equally 
unfortunately, the Appeals Management Center, rather than 
returning the examination for an opinion based on a review of the 
claims files, disingenuously took the position that the Veteran 
was only seeking service connection for trauma to the top gums 
that was manifested by something other than loss of teeth.  The 
AMC continued the denial of the claim by finding that the 
examiner only mentioned loss of teeth, but not evidence of gum 
trauma.  

The Veteran is clearly alleging the loss of teeth resulting from 
trauma to the top gums.  The September 2009 examination was 
inadequate in its failure to render an opinion based on a review 
of the claims files, or at the very least on an accurate 
understanding of the Veteran's dental history.  The Board will 
accordingly remand the issue for another VA examination.  The 
Board trusts that the AMC will thereafter accurately adjudicate 
the actual dental claim at issue.
 
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to be performed 
by a physician to determine the nature and 
etiology of the claimed left ankle 
disability.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with the 
examination.  All indicated studies, 
including X-ray studies should be 
performed, and the reports of such studies 
should be included with the examination 
report.  Any left ankle disability capable 
of diagnosis should be clearly reported.  
If any left ankle disability is diagnosed, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that such left ankle disability is causally 
related to the Veteran's active duty 
service.  If no left ankle disability is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that a previously diagnosed 
left ankle disability was causally related 
to the Veteran's active duty service.  If 
not, then the examiner should opine whether 
any currently or previously diagnosed left 
ankle disability is at least as likely as 
not (a 50% or higher degree of probability) 
related to or aggravated by the Veteran's 
service-connected right ankle disability.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to be performed 
by a physician to determine the nature and 
etiology of the claimed bilateral knee 
disability.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with the 
examination.  All indicated studies, 
including X-ray studies should be 
performed, and the reports of such studies 
should be included with the examination 
report.  Any bilateral knee disability 
capable of diagnosis should be clearly 
reported.  If any bilateral knee disability 
is diagnosed, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such bilateral 
knee disability is causally related to the 
Veteran's active duty service.  If no 
bilateral knee disability is diagnosed, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that a previously diagnosed bilateral knee 
disability was causally related to the 
Veteran's active duty service.  If not, 
then the examiner should opine whether any 
currently or previously diagnosed bilateral 
knee disability is at least as likely as 
not (a 50% or higher degree of probability) 
related to or aggravated by the Veteran's 
service-connected right ankle disability.  

A rationale for all opinions given must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.  

3.  The Veteran should also be scheduled 
for a dental examination to determine the 
presence and etiology of any residuals of 
dental trauma.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with the 
examination.  The examiner should indicate 
whether he reviewed the claims files.  All 
indicated studies should be performed.  
The examiner is requested to identify any 
residuals of service dental trauma to the 
top gums that is present, including lost 
teeth.

A rationale for all opinions given must be 
provided.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


